Order entered April 22, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00126-CV

                MEDICAL HYPERBARICS, INC., Appellant

                                      V.

                        NASHIR KARMALI, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-17604

                                   ORDER

      Before the Court is appellant’s April 19, 2022 unopposed second motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to May 6, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE